Brock, J.
 This appeal presents no novel or new question; it presents only the question of whether plaintiff’s evidence is sufficient to survive the motion for nonsuit. The plaintiff’s evidence in this Record on Appeal is conflicting and inconsistent upon the question of how the accident occurred; however, it is for the jury, not the court, to determine the weight and credit to be given the testimony of the witness and to resolve the conflicts and inconsistencies in the evidence. Brinkley v. Insurance Co., 271 N.C. 301, 156 S.E. 2d 225; Tindle v. Denny, 3 N.C. App. 567 (filed 5 February 1969). When viewed in the light of the well established rule that on a motion to nonsuit, the plaintiff’s evidence is to be taken as true and be con*513sidered in the light most favorable to the plaintiff, Brinkley v. Insurance Co., supra, we hold that plaintiff’s evidence, as disclosed by this Record on Appeal, was sufficient to withstand defendant’s motion. It follows that we disagree with the trial judge upon this question, and that a new trial must be ordered.
New trial.
Campbell and MoRRis, JJ., concur.